Citation Nr: 0416035	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1958 to 
June 1977.  He died in May 2001.  The appellant is his 
surviving spouse.  (In an August 2002 administrative 
decision, it was concluded that the appellant's marriage to 
the veteran was valid for VA purposes).  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of VA that denied service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The veteran served aboard two United States ships that 
traveled in waters off the shore of Vietnam during the 
Vietnam era; however, he did not have actual service or 
visitation in the Republic of Vietnam and exposure to Agent 
Orange may not be conceded.  

3.  The veteran died in May 2001.  The death certificate 
listed the immediate cause of death as lung cancer; other 
significant conditions contributing to death but not 
resulting in the underlying cause of death were syndrome of 
inappropriate antidiuretic hormone secretion and non-insulin 
dependent type II diabetes mellitus.  

4.  Service connection had not been established for any 
disability at the time of the veteran's death.  

5.  Neither the veteran's lung cancer nor his type II 
diabetes mellitus was manifest in service or within one year 
of his discharge from service.  

6.  There is no medical evidence relating the veteran's fatal 
lung cancer or the contributory syndrome of inappropriate 
antidiuretic hormone secretion and type II diabetes mellitus 
to his active military service.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by his active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a), (e), 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters 
apprised the appellant of the information and evidence needed 
to substantiate her claim for service connection for the 
cause of the veteran's death, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  In particular, in a January 2002 
letter, the appellant was informed of the enactment of the 
VCAA and was advised to identify any evidence in support of 
her claim that had not been obtained.  She was also advised 
of the evidence she needed to submit to show that she was 
entitled to service connection for the cause of the veteran's 
death.  The letter further informed her that VA would obtain 
the veteran's service medical records, VA records, and other 
pertinent federal records.  VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately her responsibility to submit any 
private records.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate her 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, a 
year has passed since the initial January 2002 letter was 
sent to the appellant by the RO.  Accordingly, the Board 
concludes that she has been provided statutorily sufficient 
time and opportunity to submit evidence in support of her 
claim.  Also, it must be noted that the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Here, the appellant's 
notification letter was sent in January 2002, and her claim 
was initially denied in April 2002.  Hence, there has been no 
Pelegrini violation.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  As discussed above, the Board has found that 
the appellant was provided every opportunity to identify and 
submit evidence in support of her claim.  See also, 
VAOPGCPREC 01-2004.  Furthermore, in the April 2004 letter 
certifying her case to the Board, VA again provided her the 
opportunity to submit any additional evidence she had in 
support of the claim.  She did not respond.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such opinion is necessary to make a decision on 
the claim.  An opinion is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  The veteran's service medical records are included 
in the file and the RO obtained documents to verify the 
veteran's active military service, including ascertaining 
whether he served in-country in Vietnam.  His VA medical 
records and death certificate have also been obtained.  There 
is no indication that there exists any evidence which has a 
bearing on the issue adjudicated here that has not been 
obtained, and the Board has determined that a medical opinion 
is not necessary because there is sufficient medical evidence 
to make a decision on the claim.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  Hence, VA's duty to assist the appellant in the 
development of her claim has been satisfied.  

II.  Service Connection for Cause of Death

Service connection will be granted for a disability resulting 
from an injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and lung cancer and/or type II diabetes mellitus become 
manifest or aggravated to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see 
also Notice, 61 Fed. Reg. 41,442-449 (1996).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961 and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Again, a showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran had not established service connection for any 
disabilities prior to his death in May 2001.  The death 
certificate listed the immediate cause of death as lung 
cancer; other significant conditions contributing to death 
but not resulting in the underlying cause of death were 
syndrome of inappropriate antidiuretic hormone secretion and 
non-insulin dependent type II diabetes mellitus.  

The evidence of record shows that the veteran served in the 
United States Navy during the Vietnam era.  His service 
personnel records indicate that he served aboard two aircraft 
carriers, the USS Shangri-La during the period from 
April 10, 1970 to November 7, 1970 and the USS Oriskany 
during the period from September 5, 1971 to March 6, 1973.  
Both of these ships traveled in the contiguous waters off the 
shores of Vietnam.  The veteran's DD Form 214 reflects that 
he was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  His death has been attributed to lung cancer 
and type II diabetes mellitus was noted to be a significant 
contributing factor in his death.  Both of these disease are 
included in the list of diseases that may be presumed to be 
due to exposure to Agent Orange.  

However, the record does not establish that the veteran was 
ever stationed in or visited Vietnam proper.  The appellant 
asserts that the veteran must have set foot on Vietnam soil 
during his military tour and that the equipment he worked 
with aboard the ships had residuals of Agent Orange and other 
herbicides.  However, the evidence of record does not support 
this assertion.  The veteran served aboard two aircraft 
carriers that were anchored many miles off the shores of 
Vietnam, and there is no indication that he was required to 
serve in-country.  Accordingly, the presumptive provisions of 
38 C.F.R. § 3.307(a)(6)(iii) are not applicable to this case.  
See VAOPGCPREC 27-97, supra.  Therefore, for the purpose of 
establishing the cause of the veteran's death, the veteran's 
fatal lung cancer and type II diabetes mellitus may not be 
presumed to be due to exposure to Agent Orange in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e).  

Service medical records do not document any treatment for 
lung cancer or type II diabetes mellitus, and the medical 
evidence shows that the veteran was first diagnosed with 
these diseases many years after his discharge from service.  
Furthermore, there is no competent evidence linking the 
veteran's fatal lung cancer or his type II diabetes mellitus 
with his military service.  Accordingly, it has not been 
shown that a service-connected disability caused or 
contributed substantially or materially to cause the 
veteran's death.  

The appellant has offered her own opinion that the veteran's 
death was related to his service; however, her opinion is not 
probative on the issue of medical causation.  Lay persons, 
such as the appellant, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu, supra.  
She has not submitted a medical opinion to support her 
assertion.  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service during the Vietnam War, the preponderance of the 
medical evidence does not warrant a favorable decision for 
her claim.  We have considered the doctrine of giving the 
benefit of the doubt to the appellant, under 38 U.S.C.A. 
§ 5107 and 38 C.F.R. § 3.102, but the Board does not find the 
evidence is of such approximate balance as to warrant its 
application.  Hence, the claim for service connection for the 
cause of the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



